Title: Thomas Jefferson to James Hamilton, 26 August 1812
From: Jefferson, Thomas
To: Hamilton, James


          Sir Monticello Aug. 26. 12.
           Mr Mclure is just setting out for N. Carolina to attend the trial of some lawsuit in which he is engaged. altho’ he is very confident of success, yet law is so much of a lottery as to render the contrary possible. in that case he might be stopped for the costs of suit which he might not be able to pay down. were this to happen I would ask it as a personal favor to myself to pass your word for the paiment of the costs, at such a day to come, as will allow me time to remit them by post which shall be done, viâ Richmond, the first post day after I recieve notice of the amount.
          When I wrote to you formerly, I did not know that mr Minor, one of the subscribers for mr Mclure of whom I sent you a list, had already paid his 50.D. to mr Mclure on some necessary occasion. I remitted to the bank of Richmond as I advised you, 150.D. for George Gilmer, J. B. Magruder & myself. you applied, I presume thro’ some other channel, for Colo Monroe’s and mr Nelson’s parts at Washington, & Governor Barber’s at Richmd. there remain mr Watson’s, Divers’s, Meriwether’s, & Hudson’s parts. the first was brought in two or 3. days ago, and as soon as mr Mclure returns, I will get him to make personal application to the remaining three, who I am sure will pay on demand, and I will remit the whole instantly to the bank of Richmond subject to your order & give you notice of it. Accept the assurance of respect.
          
            Th:
            Jefferson
        